Citation Nr: 1002719	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-19 405	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability, to include degenerative 
disc disease and arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946.  He was awarded the Asiatic Pacific Area Campaign Medal 
with one Bronze Star and the Philippine Liberation Ribbon, 
along with other awards and decorations in connection with 
his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision.  The 
Veteran presented sworn testimony in support of his claim 
during an October 2009 hearing on appeal before the 
undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An application to reopen a claim for entitlement to 
service connection for a low back disability, to include 
degenerative disc disease and arthritis was denied by the 
Board in April 1994. 

2.  Additional evidence received since the April 1994 
decision is either cumulative or irrelevant to the grounds 
for the final denial, and does not raise the possibility of 
substantiating the veteran's claim of service connection for 
a low back disability, to include degenerative disc disease 
and arthritis.


CONCLUSIONS OF LAW

1.  The Board's April 1994 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Because new and material evidence has not been submitted 
pertinent to the claim of entitlement to service connection 
for a low back disability, to include degenerative disc 
disease and arthritis; the claim may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current low back arthritis and 
degenerative disc disease was caused by scar tissue residuals 
from an in-service surgery performed to remove an infected 
pilonidal teratomoid cyst from the region of his coccyx.  

Service connection for residuals of the cyst itself was 
denied in a 1946 rating decision on the basis that the cyst 
was present upon his entrance into service and that the 
surgery was performed to remedy a pre-existing condition.  
The veteran initially raised a claim for service connection 
for arthritis and degenerative disc disease of the low back 
in 1989.  It was denied in an August 1989 rating decision and 
the denial was affirmed in an August 1990 Board decision.  He 
attempted to reopen the claim, and in an April 1994 Board 
decision, the Board found that he had not presented new and 
material evidence sufficient to reopen the previously-denied 
claim.  He is now again attempting to reopen this claim.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  In addition, the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of petitions to reopen service 
connection claims, the veteran be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Review of the claims file shows that the Veteran was provided 
with this information with regard to his claim in a letter of 
January 2006, prior to the initial adjudication of the claim.  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice as to these elements is needed.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Medical information showing the current state of the 
Veteran's low back is of record.  Medical records reflecting 
medical treatment received over the years for degenerative 
disc disease, arthritis, and pain involving his low back are 
contained in his claims file and have been reviewed.  He and 
his representative have presented relevant written argument 
in support of his claim and he has testified in support of 
his claim during an October 2009 hearing on appeal.  We are 
satisfied that all relevant and obtainable evidence 
pertaining to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
Therefore, once a Board decision becomes final under § 
7104(b), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . 
is neither required, nor permitted.").

The provisions of 38 C.F.R. § 3.156(a), define "new and 
material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The claim was previously denied on the basis that no 
relationship between arthritis or disc disease and the in-
service cyst surgery is shown.  Review of the Veteran's 
service medical records reflects that an infected cyst was 
surgically removed, and the infected area was drained.  The 
procedure was conducted under general anesthetic and the 
Veteran remained in the hospital for a period of 
approximately three weeks, indicating that the surgery must 
have been fairly extensive for a procedure of its type.  
There is no indication in the service treatment records of 
bone or spine involvement, however.  

Medical records dated in 1984 and 1985, which were previously 
submitted and considered by VA in 1992, reflect that the 
Veteran was involved in a rear-end automobile collision in 
1977, and a second automobile accident in 1983.  According to 
his treating physician at that time, his back pain had its 
inception with the 1977 accident.  In 1984, he underwent a 
hemilaminotomy, foraminotomy, and surgical decompression of 
the L4-L5 disc space at Parkview Hospital in Fort Wayne, 
Indiana.  In an April 1985 statement, his physician opined 
that the Veteran had some scarring of the nerve roots in his 
back from the previous surgery.

In support of his most recent application for this benefit, 
the Veteran has presented new evidence including recent VA 
medical records, which confirm that he continues to have 
arthritis and degenerative disc disease in his lumbar spine; 
and his own written contentions, expressing his belief that 
service connection for his low back problems is warranted; as 
well as his own testimony during the October 2009 hearing on 
appeal.  

Review of the Veteran's October 2009 hearing testimony yields 
the conclusion that his testimony is simply redundant and 
cumulative of evidence already of record, including two prior 
hearings conducted in 1990 and 1992.  He essentially 
reiterated his contention that scar tissue from the in-
service cyst surgery had caused his lumbar back problems.  He 
repeated his assertion that a doctor had told him he had a 
lot of scar tissue in the area.  When questioned further, he 
clarified that the physician had been with Parkview Hospital 
in Fort Wayne, Indiana.  

Thus, on review of the newly-submitted evidence, the recent 
VA medical records do not contain any medical opinion to the 
effect that the Veteran's currently-shown low back pathology 
is related in any way to the cyst surgery in service.  Thus, 
there is nothing contained in these records which could be 
viewed as material to change the basis for the previous 
denial of service connection.  The Veteran's own contentions 
and hearing testimony are redundant of his previous 
contentions and hearing testimony.  Furthermore, he continues 
to make reference to the medical evidence which was 
previously of record, was previously considered and found 
unpersuasive.  To the extent that he himself is presenting an 
opinion as to the etiology of his low back disability, he is 
not competent to offer such insight as he is not shown to 
possess any medical expertise.  King v. Brown, 5 Vet. App. 19 
(1993).  Such statements cannot constitute new and material 
evidence to warrant reopening.  Thus, his contentions and 
testimony cannot be viewed as new or material evidence to 
support reopening the claim for service connection for low 
back disability.  

In sum, none of the newly-presented evidence, by itself, or 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim.  
As such, his application to reopen the previously-denied 
claim must be denied.


ORDER

New and material evidence not having been presented, the 
claim for entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
arthritis is not reopened.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


